Citation Nr: 9911065	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation greater than zero 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  
The original claim in this case was received in May 1991, and 
was for service connection for bilateral hearing loss and 
entitlement to a permanent and total disability rating for 
pension purposes.  At that time the veteran lived in the 
jurisdiction of the Baltimore, Maryland, RO.  In September 
1991, he informed the Waco, Texas, RO that he had moved to 
its jurisdiction.  By rating action in December 1991, service 
connection was granted for right ear hearing loss, with the 
assignment of a zero percent rating, and denied for left ear 
hearing loss.  Pension benefits were likewise denied.  The 
veteran submitted a timely notice of disagreement.  On or 
about December 1991, he moved to the jurisdiction of the Los 
Angeles, California RO, where he currently resides.  

The case was developed for appellate review on the issues of 
entitlement to service connection for left ear hearing loss, 
a compensable rating for right ear hearing loss and 
entitlement to pension benefits. In March 1996 the Board 
rendered a decision granting service connection for left ear 
hearing loss.  The case was remanded at that time on the 
issues of increased ratings for bilateral hearing loss and 
pension benefits.  

By rating action in June 1996, a permanent and total 
disability rating for pension purposes was granted.  By 
rating action in August 1996, the zero percent rating for 
bilateral hearing loss was continued.  The case has been 
returned to the Board for an appellate decision on the rating 
of the veteran's bilateral hearing loss. 


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claim has been obtained.  

2. On VA audiology examinations in 1991 and 1996, the average 
pure tone thresholds at the frequencies of 1000, 2000, 3000 
and 4000 hertz were not more than 21decibels in the right ear 
and 19 in the left ear; speech recognition ability was not 
less than 88 percent in the right ear and 92 percent in the 
left ear.  

3.  On the most recent VA audiology examination, in February 
1998, the average pure tone threshold at the frequencies of 
1000, 2000, 3000 and 4000 hertz was 27 decibels, bilaterally, 
and speech recognition ability was 90 percent in the right 
ear and of 82 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation of bilateral hearing loss in 
excess of zero percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.87, 
Tables VI, VIa, VII, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In pertinent part, the service medical records show on an 
audiological evaluation in April 1976, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
70
LEFT
20
30
35
55
55

Mild, bilateral sensorineural hearing loss at 4000 hertz was 
noted.  

On a VA examination in November 1991, the veteran complained 
of bilateral hearing loss from his occupational noise 
exposure as a gunner during active duty.  He complained that 
he had extreme difficulty understanding conversations over 
background noise.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
15
15
30
LEFT

20
15
15
25

The average pure tone threshold on the right was 21decibels 
and on the left was 19.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.  It was stated that he had severe 
upper high frequency sensorineural hearing loss in the right 
ear and hearing within normal limits in the left ear.  

A VA audiological evaluation in December 1991was noted to 
show mild to moderate sensorineural hearing loss with 
excellent word recognition ability on the left and 
precipitous mild to severe high frequency sensorineural 
hearing loss with excellent word recognition ability on the 
right.  In June 1992, severe high frequency sensorineural 
hearing loss bilaterally was the impression.  

On a VA audiological evaluation in May 1996, the veteran 
complained of worsening bilateral hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
50
20
10
15
30

The pure tone threshold average in the range from 1000 to 
4000 hertz was 16 decibels on the right and 18 on the left.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

VA audiological evaluation in January 1997 was noted to 
reveal borderline normal, mild hearing loss of the right ear 
through 4,000 hertz with severe high frequency hearing loss 
and severe low frequency sensorineural hearing loss of the 
left ear rising to mild to moderate at higher frequencies.  
Right ear results reportedly had not changed since February 
1991.  Left ear results had worsened by 30- 40 decibels at 
250 and 500 hertz.  In March 1997, mild to severe 
sensorineural hearing loss on the right and severe to 
moderate tent-shaped conductive hearing loss on the left were 
noted.  

On a VA examination in February 1998, the veteran was noted 
to have drainage in the right ear canal and scarring across 
the tympanic membrane.  There was erythema across the 
tympanic membrane.  There also was an indentation of the 
tympanic membrane.  The tympanic membranes were inflamed.  
The tympanic membranes were immovable on Valsalva maneuver.  
The diagnosis was bilateral hearing deficits with 
inflammation of the tympanic membranes and scarring without 
perforations.   

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
40
LEFT
50
25
20
25
40

The pure tone threshold average in the range from 1000 to 
4000 hertz was 27 decibels, bilaterally.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 82 percent in the left ear.  The diagnoses 
were hearing sensitivity within normal limits with a mild 
high frequency sensorineural hearing loss at 4000 hertz and 
excellent word recognition ability on the right and a 
moderate low frequency hearing loss at 500 hertz, mid-
frequencies within normal limits, mild high frequency hearing 
loss at 4000 hertz and questionable conductive pathology at 
4000 hertz but with good word recognition ability on the 
left.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1997).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  Under 
these criteria, the degree of disability for bilateral 
service-connected hearing loss is determined by application 
of a rating schedule that establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110.  The United States Court of Appeals for 
Veterans Claims (Court) has recognized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Regulations state that the evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The veteran 
has not alleged that there are available records of probative 
value that have not already been associated with his claims 
folder.  It is therefore found that the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a), has been satisfied.  

This appeal has been from the original assignment of a zero 
percent rating for bilateral hearing loss.  Accordingly, in 
light of the Fenderson case, consideration must be given to 
whether staged ratings are warranted in this case. 

Initially, it must be noted that service connection has not 
been granted for ear infections, tympanic membrane 
abnormalities or the like, and the only issue before the 
Board is that of an increased rating for bilateral hearing 
loss.  During and since 1991, when the veteran filed his 
claim for service connection for hearing loss, the 
appropriate designations of the veteran's bilateral hearing 
loss in terms of pure tone threshold averages and speech 
recognition ability have not exceeded Level I for average 
pure tone decibel loss for either ear and Level III for 
speech recognition ability for either ear.  Currently, the 
ears are equal in average pure tone losses, at Level I (Table 
VIa), and the left ear is worse for speech recognition 
ability, at Level III (Table VI).  Right ear speech 
recognition ability is at Level II.  Overall, the right ear 
is better than the left ear.  The right ear is at an overall 
Level II.  The left ear is at an overall Level III (Table 
VI).  Under 38 C.F.R. § 4.87, Table VII, this equates with a 
zero percent disability evaluation under Diagnostic Code 
6100.  Thus, the criteria for a compensable rating have not 
bee met at any time since the veteran filed his claim for 
service connection.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such.  Case 
law provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
his bilateral hearing loss; he has been afforded three 
complete audiological rating examinations during the appeal 
period, and further afforded the opportunity to present 
argument and evidence in support of his claim.  Therefore, 
the Board does not find that the veteran has been prejudiced 
by this action.   


ORDER

A schedular rating in excess of 0 percent for bilateral 
hearing loss is denied.  


REMAND

The Board notes that the RO apparently gave brief 
consideration to the provisions of 38 C.F.R. § 3.321 
regarding extraschedular ratings in denying an increased 
rating for the veteran's hearing loss.  The record reflects 
that he claims to have lost his job as an audio engineer 
because of his hearing loss.  While that may be correct, he 
does have other nonservice-connected disabilities and he has 
presented no independent evidence to establish why he lost 
his job.  It is noted that in May 1996 he reported to a VA 
examiner that he was receiving SSI benefits, and that the RO 
attempted unsuccessfully to get those records.  Since that 
was almost three years ago, it would be helpful to determine 
whether he has had further contact with Social Security so 
that any obtainable records may be requested.   

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
provide a chronology of his employment, 
if any, since 1990 when he reportedly 
lost his job as an audio recording 
engineer.  He should also be advised to 
submit any evidence, such as statements 
or notices of termination from prior 
employers, particularly the one for which 
he worked until losing his job in 1990, 
that would show why his employment was 
terminated and/or the effect of his 
hearing loss on his work.  In the 
alternative he should identify the former 
employer(s) and authorize the RO to 
contact same for information regarding 
the above.  The RO should advise the 
veteran as to any other types of evidence 
that would tend to support an 
extraschedular rating for hearing loss.  

2.  The RO should ask the veteran whether 
he has applied for or is receiving 
regular Social Security disability 
benefits, as distinguished from SSI, and 
the approximate date of his application 
and any decision by Social Security.  If 
any claim was filed after October 1996, 
when Social Security said it had no 
medical records, the RO should contact 
Social Security again for a copy of the 
decision reached in the veteran's case 
and a copy of his medical records. 

3.  The RO should then give careful 
consideration as to whether the evidence 
supports an extraschedular rating for 
hearing loss and, if so, the case should 
be referred to the Under Secretary for 
Benefits or the Director, Compensation or 
Pension Service, for approval of an 
extraschedular rating.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued, 
with opportunity to respond.  The case 
should then be returned to the Board.  
The veteran need take no action until 
notified.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1997) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

 
		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



